Announcements by the President
To begin with, I would like to inform you briefly of four matters. It was with great satisfaction that I learned that Mr Liu Xiaobo had received the Nobel Peace Prize. This champion of human rights is still in jail as a result of his peaceful activity for freedom of speech in China. We appreciate the Chinese authorities' latest efforts on the path to attaining the political, economic and social standards of the free world. However, these are still not enough, and so we are redoubling our calls for the release of Liu Xiaobo, Hu Jia, winner of the Sakharov Prize, and other defenders of human rights from prison. The European Parliament will stand as a permanent guard upholding human rights.
Secondly, this week, the European Parliament is organising a series of events linked with yesterday's International Day for the Eradication of Poverty Many of us are wearing badges relating to this. In addition to plenary debates devoted to this subject, I would like to invite you to take part in a ceremony at Bronisław Geremek Agora tomorrow at 14:45, in which UN Secretary-General Ban Ki-Moon will be taking part.
Thirdly, today, for the fourth time, we are observing the EU Day Against Human Trafficking. We treat this problem very seriously. We are currently negotiating a proposal for a directive on preventing and combating trafficking in human beings.
Fourthly, and finally, I would like to invite you, on Wednesday at 12:00, to hear a mid-term review of my Presidency of the Parliament. It will chiefly summarise the progress of the European Parliament and especially what you have achieved during this time, and also initiatives which I have personally undertaken, where we are, and where we find ourselves in a changed European Union, what the European Parliament looks like and cooperation with other institutions. I believe that you are entitled to this information halfway through my term of office.